PER CURIAM.
— May M. Clark brought suit against the Liberty Mining and Smelting Company to recover upon a contract set forth as part of her complaint. From a judgment against her she has appealed. The assignments.of error all attack the findings of fact made by a referee, to whom the case, pursuant to stipulation, was referred for trial and findings. To review these findings we must interpret the contract upon which Mrs. Clark sued.' This contract is remarkable for its insoluble. ambiguity. Its solution is not aided extrinsieally. The ambiguity goes to the extent of rendering the contract unenforceable. Wherefore the complaint, based upon it, does not state a cause of action. It follows that the judgment against the plaintiff must be affirmed.
CAMPBELL, J., not sitting.